UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-49770 Home System Group (Exact name of registrant as specified in its charter) Nevada 43-1954776 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Oceanic IndustryPark, Sha Gang Highway, GangKouTown Zhongshan City, Guangdong People's Republic of China (Address of principal executive offices) (Zip Code) (347)-624-5699 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 17, 2010 Common Stock, $0.001 par value per share 67,490,166 shares HOME SYSTEM GROUP FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Income and Comprehensive Income 3 Consolidated Statement of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Other Information 26 Item 5. Exhibits 26 SIGNATURES 27 Except as otherwise required by the context, all references in this report to “we”, “us”, “our”, or “Company” refer to the consolidated operations of Home System Group, a Nevada corporation, and its wholly owned subsidiaries. Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders of Home System Group and Subsidiaries We have reviewed the accompanying consolidated balance sheet of Home System Group and Subsidiaries at March 31, 2010 and the consolidated statements of operations, cash flows and stockholders’ equity for the nine months then ended. These financial statements are the responsibility of the Company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Acquavella, Chiarelli, Shuster, Berkower & Co., LLP Certified Public Accountants New York, NY May 17, 2010 1 PART I - FINANCIAL INFORMATION Item 1 Financial Statements. HOME SYSTEM GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 (unaudited) (audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable – trade net of allowance Notes receivables-short term Deposits and advances Inventories Other assets TOTAL CURRENT ASSETS Notes receivable - long-term Property, plant and equipment – net Intangible assets Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable–trade $ $ Bills payable - Accrued expenses and other payables Banks loans Income taxes payable and other tax payable Notes payable-current portion Due to stockholder - current portion TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Due to stockholder Long term bank loan Notes payable - long term portion TOTAL LIABILITIES STOCKHOLDERS' EQUITY COMMON STOCK - $0.001 par value; 200,000,000 shares authorized, 62,477,949 shares issued and outstanding at March 31, 2010 and December 31, 2009 Additional paid-in capital Statutory reserve Retained earnings Other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 HOME SYSTEM GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, Net Sales $ $ Cost of sales ) ) GROSS PROFIT GENERAL SELLING AND ADMINSTRATIVE EXPENSE ) ) INCOME FROM OPERATIONS OTHER (EXPENSE) INCOME Other income Interest expenses, net ) ) ) INCOME BEFORE INCOME TAXES INCOME TAXES ) ) NETINCOME $ $ Basic & Diluted Weighted Average Shares Basic & Diluted Earnings per Share $ $ OTHER COMPREHENSIVE INCOME Net Income $ $ Foreign currency translation adjustment ) COMPREHENSIVE INCOME $ $ The accompanying notes are an integral part of these financial statements 3 HOME SYSTEM GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2, 2009 Number of Shares of Notes Receivable Other Common Stock Common Stock Paid-in Capital For Stock Issuance Statutory Reserve Comprehensive Income Retained Earnings Total BALANCE AT DECEMBER 31, 2008 $ $ $ ) $ $ $
